717 N.W.2d 895 (2006)
Lori BENGSTON, Relator,
v.
PIONEER PACKAGING & PRINTING, and St. Paul Travelers, Respondents, and
Medica Health Plus/Ingenix, Fairview Health Services, Novacare Rehabilitation, Noran Neurological Clinic, and Kari Clinic of Chiropractic, Intervenors.
No. A06-725.
Supreme Court of Minnesota.
July 19, 2006.
Leslie A. Gelhar, Gelhar & Goldetsky, P.A., Bloomington, MN, for Relator Lori Bengston.
Lisa Beth Pearson Wheeler, Thomas A. Atkinson, John G. Ness & Associates, St. Paul, MN, for Respondent Pioneer Packaging & Printing.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 14, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
*896 BY THE COURT:
/s/Russell A. Anderson
Chief Justice